Title: To George Washington from Vice Admiral d’Estaing, 21 October 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir.
            Boston Road the 21st October 1778.
          
          I have received the letter which Your Excellency did me the honor to write the 16th of this month—and I hope that you will have been so good as to read with your usual indulgence my imprudent dispatch of yesterday on the subject of the Marquis de la fayettes Cartel—it was not only my tender friendship for him which dictated it—I regard him not only as my friend, but as a General Officer who will be equally useful to the two nations, between whom his young courage so wisely formed the first tie—to endeavour to have him cut off would flatter English Vengeance too much—and if the usages of the Country permitted it—you certainly will not have waited for my requisition to deprive our enemies of this cruel pleasure—I am certain even before you have answered me, that you will approve my principles—There is only what I have been told of your backwardness to violate liberty in this as well as every other article, that could have given me anxiety, for which perhaps I ought to ask your pardon—I entreat you not to refuse it to my heart—I fear that I have already listened to it too much.
          The decisive moment approaches, in which the Mass of British Troops must be morseled, and leave you a Superiority which your Talents had already gained you If the tardiness of our good and estimable Allies and Kinsmen the Spaniards permits british arrogance still to delude itself, and keep possession of New York and New port this winter—the accumulation of expence in men and money on the part of the enemy, will be incomputable; this one year more of war will render your forces very formidable—and a rising nation such as yours to which Nature has given in pledge a whole Continent—and the Commerce of the Universe, has soon paid its debts—May the Congress leave on foot, during the remaining part of Autumn those who are accustomed to be led by you.
          The English Commissioners still harangue—You must finish them—it is a service to be rendered them; and they wait only for this last Stroke—I presume that if they are convinced of it before their departure, they will lose no time in going to solicit for the next year, the place of Embassador from His Britannic Majesty to the Congress—and Philadelphia will be the place for Tories to present their addresses to them for subsistence.
          The detachment that Your Excellency has moved towards Boston, and the winter—would leave me no uneasiness for this important 
            
            
            
            place—if circumstances shd require my putting to Sea. I have the honor to be with the most inviolable Attachment and infinite respect—Sir Your Exellys.
        